DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: TSMP2018/3561US 02
Filling Date: 12/14/20
Priority Date: 12/5/2018
Inventor: Yu et al.
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 in line 2 recites “boned”. However, it should be “bonded”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 1 in last two lines recites “sidewalls of the dielectric material are aligned with respective sidewalls of the first die.” However, “sidewalls of the dielectric material cannot be aligned with respective sidewalls of the first die.” It should be “sidewalls of the dielectric material 58 are aligned with respective sidewalls of the second die.”

Inasmuch as understood in light of 112 2nd rejection, the art rejection as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Yu et al (US 2016/0163578 A1).

Regarding claim 1, Yu discloses a semiconductor structure (Figure 34) comprising:

a first die 80 (Para. 35) having a bonding pad 78 (Paras. 34, 35) at a first side  (top side) of the first die 80;

a second die 52 (Fig. 25, Para. 23) having a first side (top surface) that faces away from the first die 80 and having a second side (bottom) attached to the first side of the first die 80, the second die 52 having a die connector 56 (Para. 23) at the first side (top) of the second die 52;

a first conductive pillar 50 (Para. 24) attached to the bonding pad 78 of the first die 80 and adjacent to the second die 52; and

a dielectric material 58 (Para. 24) on the first side of the first die 80 around the second die 52 and around the first conductive pillar 50, wherein sidewalls of the dielectric material 58 are aligned with respective sidewalls of the first die 52.

Regarding claim 2, Yu discloses the semiconductor structure of claim 1, further comprising:

a redistribution structure 60 (Para. 26) over the dielectric material 58 and electrically coupled to the first conductive pillar 50 and the die connector 56 of the second die 52; and

external connectors 76 (Para. 32) at a first side (top) of the redistribution structure facing away from the second die 52.


Regarding claim 6, Yu discloses the semiconductor structure of claim 2, wherein the first die 80 and the second die 52 are disposed within lateral extents of the redistribution structure 60.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4, 7-10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2016/0163578 A1) in view of Su et al (US 2017/0133351 A1).


Regarding claim 3, Yu does not explicitly disclose the semiconductor structure of claim 2, further comprising: an interposer, wherein the redistribution structure is boned to a first side of the interposer through the external connectors, wherein the redistribution structure is disposed within lateral extents of the interposer; and first conductive bumps at a second side of the interposer opposing the first side of the interposer.

However, Su discloses an interposer 56 (Fig. 15, para. 26, inside element 99), wherein the redistribution structure 56 (portion between elements 99 and 34) is boned to a first side of the interposer (top) through the external connectors 44, wherein the redistribution structure 56 (portion between elements 99 and 34) is disposed within lateral extents of the interposer 56; and first conductive bumps 74 at a second side of the interposer (top) opposing the first side (bottom) of the interposer 56.
Su teaches the above modification is used to make external connection of the device (Fig. 15). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Yu structure with Su interposer as suggested above to make external connection of the device (Fig. 15).



Regarding claim 4, Yu further discloses the semiconductor structure of claim 3, further comprising:
a substrate 89, wherein the interposer 56 is bonded to a first surface (bottom) of the substrate 89 through the first conductive bumps 74, wherein the interposer 56 is disposed within lateral extents of the substrate 89; and
second conductive bumps 74 at a second surface (top) of the substrate 89 opposing the first surface (bottom) of the substrate 89.

Regarding claim 7, Yu discloses the semiconductor structure of claim 6, further comprising:
a molding material 58 (Para. 24) around the second die 52, and the dielectric material 58 (portion attached to the die); and
a second conductive pillar 50 (right) in the molding material 58 (two sides) and electrically coupled to the redistribution structure 60.

Yu does not explicitly disclose a molding material around the first die.
However, Su discloses a molding material 48 (Para. 22) around the first die 34.
Yu teaches the above modification is used to protect the die (Fig. 15). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Yu structure with Su structure as suggested above to protect the die (Fig. 15). 

Regarding claim 8, Yu discloses the semiconductor structure of claim 7, wherein sidewalls of the molding material 58 are aligned with respective sidewalls of the redistribution structure 60.

Regarding claim 9, Yu discloses the semiconductor structure of claim 7, further comprising: a semiconductor package 200 (Para. 34) attached to a second side (bottom) of the first die 34 opposing the first side (top) of the first die 34; and
an underfill material 90 (Para. 34) between the semiconductor package 200 and the first die 34.

Regarding claim 10, Su discloses the semiconductor structure of claim 1, wherein the second side (bottom) of the second die 58 physically contacts the first side (top) of the first die 34.

Regarding claim 11, Su discloses the semiconductor structure of claim 1, further comprising a nitride layer 50 (figures, 13, 14, Para. 23) between the second side (bottom) of the second die 58 and the first side (top) of the first die 34.


Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896